Name: 93/356/EEC: Commission Decision of 16 June 1993 repealing Decision 93/127/EEC introducing safeguard measures in respect of rice originating in the Netherlands Antilles
 Type: Decision_ENTSCHEID
 Subject Matter: prices;  tariff policy;  America;  trade policy;  plant product
 Date Published: 1993-06-18

 Avis juridique important|31993D035693/356/EEC: Commission Decision of 16 June 1993 repealing Decision 93/127/EEC introducing safeguard measures in respect of rice originating in the Netherlands Antilles Official Journal L 147 , 18/06/1993 P. 0028 - 0028COMMISSION DECISION of 16 June 1993 repealing Decision 93/127/EEC introducing safeguard measures in respect of rice originating in the Netherlands Antilles(93/356/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 91/482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (1), and in particular Article 109 thereof, Having consulted the Committee set up by Article 1 (2) of Annex IV to that Decision, Whereas the Commission, in its Decision 93/127/EEC (2), as last amended by Decision 93/211/EEC (3), laid down a minimum price up to 31 August 1993 for imports of semi-milled rice originating in the Netherlands Antilles; Whereas the situation on the Community market in Indica rice has now greatly improved; whereas, therefore, there is no longer sufficient threat to require the maintaining of safeguard measures; Whereas the safeguard measures should therefore be abolished, HAS ADOPTED THIS DECISION: Article 1 Decision 93/127/EEC is hereby repealed. Article 2 This Decision is addressed to the Member States. Done at Brussels, 16 June 1993. For the Commission Manuel MARÃ N Member of the Commission (1) OJ No L 263, 19. 9. 1991, p. 1. (2) OJ No L 50, 2. 3. 1993, p. 27. (3) OJ No L 90, 14. 4. 1993, p. 36.